Citation Nr: 1704112	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard of Puerto Rico from January 1965 to January 1971, with active duty for training (ACDUTRA) from August 1966 to January 1967, and had active service from April 1972 to April 1975, from July 1978 to February 1983, and from February 2003 to May 2004. 

This matter initially was before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A September 2015 Board decision denied the Veteran's claim for entitlement to service connection for a lumbar spine disability, including degenerative disc disease at L4-L5 and degenerated L5-S1 with posterior herniation. An October 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a September 2016 Joint Motion for Remand (JMR), vacating and remanding the September 2015 Board decision that denied entitlement to service connection for a lumbar spine disability, including degenerative disc disease at L4-L5 and degenerated L5-S1 with posterior herniation. As such, the issue of entitlement to service connection for a lumbar spine disability is again before the Board.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a lumbar spine disability. In light of the points raised by the Joint Motion for Remand (JMR), and the Board review of the claims file, additional development is warranted. 

In the JMR, the parties asserted that the Board erred in determining that the August 2013 VA examination was adequate. See September 2016 JMR. The JMR noted, the Board determined there was no aggravation, of the Veteran's lumbar spine disability, during his final period of active service, in part because the August 2013 VA examiner found it was less likely than not that the Veteran's lumbar spine disability was aggravated beyond its natural progression in service. The JMR noted that the Board relied on the August 2013 medical opinion which failed to satisfy the necessary clear and unmistakable standard required to rebut the presumption of soundness. Further, the JMR noted the aggravation prong of the presumption of soundness requires VA to rely on affirmative evidence. Specifically, the JMR noted that a medical opinion should be provided to address whether the Veteran's lumbar spine disability was clearly and unmistakably aggravated by his period of active service.

In light of the JMR's findings that the August 2013 VA opinion should be supplemented, the Board finds a new VA examination and opinion is warranted. As instructed in the JMR, the new medical examination and opinion must address the issue of whether the Veteran's lumbar spine disability was clearly and unmistakably not aggravated by his final period of active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's lumbar spine disability. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. In regard to the last period of service, was the disability clearly and unmistakably NOT aggravated (i.e. permanently worsened beyond the natural progression of the disability) by the active service or whether any increase was due to the natural progress of the disability?


If aggravation is found, identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the lumbar spine disability by the Veteran's service.

The examiner must provide a complete rationale for all the findings and opinions. 

2. Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


